Conviction is for theft of an automobile. Punishment, four years in the penitentiary.
The record contains no bills of exception, and the instrument accompanying it purporting to be a statement of facts cannot be considered.
The trial term of court adjourned on November 28th. Ninety days from adjournment was given to file statement of facts and bills of exception. The ninety days expired February 26th. On February 21st the learned trial judge made an order by which he undertook to grant thirty days additional time for the filing. The statement of facts was not filed in the trial court until March 20th, which was twenty-two days after the expiration of the ninety days prescribed by law. The judge had no authority to extend the time beyond the ninety days. Roberts v. State,62 Tex. Crim. 7, 136 S.W. Rep. 482; Benson v. State,85 Tex. Crim. 126, 210 S.W. Rep. 126; Gowan v. State, 73 Tex. Crim. 222, 164 S.W. Rep. 6; Johnson v. State, 93 Tex. Crim. 224, 246 S.W. Rep. 390. (For other authorities see collation under Art. 845, Vernon's C.C.P.) No excuse appears in the record accounting for the delay in preparing for appeal.
We regret that the purported statement of facts cannot be considered. Without it, and in the absence of bills of exception, we must order an affirmance of the judgment.
Affirmed.